        


RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE
PRA HEALTH SCIENCES, INC.
2020 STOCK INCENTIVE PLAN
(Time-Based Vesting Award for Employees)
PRA Health Sciences, Inc. (the “Company”), pursuant to the PRA Health Sciences,
Inc. 2020 Stock Incentive Plan (the “Plan”), hereby grants to the Participant
set forth below the number of Restricted Stock Units set forth below. The
Restricted Stock Units are subject to all of the terms and conditions as set
forth herein, in the Restricted Stock Unit Agreement (attached hereto or
previously provided to the Participant in connection with a prior grant,
including any specific terms and conditions set forth in any appendix thereto
(the “Appendix,” and together with the agreement, the “Restricted Stock Unit
Agreement”)), and in the Plan, all of which are incorporated herein in their
entirety. Capitalized terms not otherwise defined herein shall have the meaning
set forth in the Plan.
Participant:
[•]

Date of Grant:
[•]

Number of
Restricted Stock Units:
[•]



Vesting Schedule:
Provided the Participant has not undergone a Termination prior to the time of
each applicable vesting date (or event), [•].

Notwithstanding the foregoing, in the event that the Participant undergoes a (i)
Termination as a result of the Participant’s death or Disability, or (ii)
Qualifying Termination, the Restricted Stock Units shall become fully vested and
payable on the date of such Termination; provided, however, that for purposes of
this Grant Notice and Restricted Stock Unit Agreement, (A) all references to
“twelve (12) months following” in the definition of “Qualifying Termination”
shall instead be references to “three (3) months prior to or eighteen (18)
months following” and (B) prong (i) of the definition of “Change in Control” in
the Plan shall be replaced with the text below. The provisions of this paragraph
shall also apply to any Restricted Stock Units and Restricted Stock previously
granted to the Participant.
Section (i) of the definition of “Change in Control” is revised to read as
follows as it applies to this Award of Restricted Stock Units and any Restricted
Stock Units and Restricted Stock previously granted to Participant:
(i)(A) the acquisition (other than by merger, consolidation, statutory share
exchange, or similar form of corporate transaction involving the Company) by any
Person of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 50% (on a fully


1
2020 SIP EVP RSU Form [5/2020]



--------------------------------------------------------------------------------

        


diluted basis) of either (x) the then outstanding Shares, taking into account as
outstanding for this purpose such Common Stock issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise of any similar right to acquire such Common Stock; or (y) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors; provided, however, that for
purposes of the Plan, the following acquisitions shall not constitute a Change
in Control: (I) any acquisition by the Company or any Affiliate; (II) any
acquisition by any employee benefit plan sponsored or maintained by the Company
or any Affiliate; or (III) in respect of an Award held by a particular
Participant, any acquisition by the Participant or any group of Persons
including the Participant (or any entity controlled by the Participant or any
group of Persons including the Participant) or (B) the consummation of a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(1) more than 50% of the total voting power of (x) the entity resulting from
such Business Combination or (y) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of at least 95% of the
voting power, is represented by holders of Company Common Stock that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Common Stock were converted pursuant to
such Business Combination), and such voting power among the holders thereof is
in substantially the same proportion as the voting power of such Common Stock
among the holders thereof immediately prior to the Business Combination and (2)
at least a majority of the members of the Board, or if the Company is not the
surviving entity, the board of directors of the surviving entity or its parent,
following the consummation of the Business Combination, were Incumbent Directors
(as defined in Section 2(h)(ii) of the Plan) at the time of the Board’s approval
of the execution of the initial agreement providing for such Business
Combination.
Subsection (ii) of a Qualifying Termination shall not be given effect unless the
Participant first notifies the Service Recipient in writing describing the
circumstances giving rise to a Qualifying Termination within ninety (90) days of
the first occurrence of such circumstances, and, thereafter, such circumstances
are not corrected by the Service Recipient within thirty (30) days of the
Participant’s written notice of such circumstances.
*    *    *



BY ACCEPTING THIS AWARD, THE PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED
STOCK UNIT GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND,
AS AN EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES
TO BE BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE
RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN.
 
PRA HEALTH SCIENCES, INC.            



Colin Shannon                    
President and Chief Executive Officer




2
2020 SIP EVP RSU Form [5/2020]



--------------------------------------------------------------------------------






RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
PRA HEALTH SCIENCES, INC.
2020]STOCK INCENTIVE PLAN
Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement, including any specific terms
and conditions set forth in any appendix hereto (the “Appendix,” together, this
“Restricted Stock Unit Agreement”) and the PRA Health Sciences, Inc. 2020 Stock
Incentive Plan (the “Plan”), PRA Health Sciences, Inc. (the “Company”) and the
Participant agree as follows. Capitalized terms not otherwise defined herein
shall have the same meaning as set forth in the Plan.
1.Grant of Restricted Stock Units. Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Participant the number
of Restricted Stock Units provided in the Grant Notice. The Company may make one
or more additional grants of Restricted Stock Units to the Participant under
this Restricted Stock Unit Agreement by providing the Participant with a new
Grant Notice, which may also include any terms and conditions differing from
this Restricted Stock Unit Agreement to the extent provided therein. The Company
reserves all rights with respect to the granting of additional Restricted Stock
Units hereunder and makes no implied promise to grant additional Restricted
Stock Units.


2.Vesting. Subject to the conditions contained herein and in the Plan, the
Restricted Stock Units shall vest and become payable as provided in the Grant
Notice. With respect to any Restricted Stock Unit, the period of time that such
Restricted Stock Unit remains subject to vesting shall be its Restricted Period.


3.Settlement of Restricted Stock Units. A Restricted Stock Unit shall be settled
promptly following its vesting, and in any event within thirty (30) days of the
vesting date or event set forth in the Grant Notice, subject to Section 25
hereof. Subject to Section 8(d)(ii) of the Plan, one (1) Share shall be issued
in respect of each Restricted Stock Unit upon settlement.


Notwithstanding the foregoing, the Company, in its sole discretion, may provide
for the settlement of a Restricted Stock Unit in the form of a cash payment (in
an amount equal to the Fair Market Value per Share as of the date upon which the
Restricted Stock Units are settled) to the extent that settlement in Shares (a)
is prohibited under Applicable Laws, (b) would require the Participant, the
Company or an Affiliate to obtain the approval of any governmental or regulatory
body in the Participant’s country, (c) would result in adverse tax consequences
for the Participant, the Company or an Affiliate or (d) is administratively
burdensome. Alternatively, the Company may provide for settlement of a
Restricted Stock Unit in the form of Shares, but require the Participant to sell
such Shares immediately or within a specified period following the Participant’s
Termination (in which case, the Participant hereby agrees that the Company shall
have the authority to issue sale instructions in relation to such Shares on the
Participant’s behalf pursuant to this authorization without further consent).




3
2020 SIP EVP RSU Form [5/2020]



--------------------------------------------------------------------------------

        






4.Treatment of Restricted Stock Units upon Termination. Except as otherwise
provided in the Grant Notice, in the event of the Participant’s Termination for
any reason prior to the date that all of the Participant’s Restricted Stock
Units have vested, (i) all vesting with respect to the Participant’s Restricted
Stock Units shall cease, and (ii) all unvested Restricted Stock Units shall be
forfeited to the Company by Participant for no consideration as of the date of
such Termination.


For purpose of the Restricted Stock Units, the Participant’s Termination will be
deemed to occur as of the date the Participant is no longer actively providing
services (regardless of the reason for such Termination and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant provides services or the terms of the Participant’s employment
or service agreement, if any), and unless otherwise provided by the Committee in
its sole discretion, the Participant’s right to vest in the Restricted Stock
Units under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., the Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where the
Participant provides services or the terms of the Participant’s employment or
service agreement, if any); the Committee shall have the exclusive discretion to
determine when the Participant has ceased active service for purposes of the
Restricted Stock Units (including whether the Participant may still be
considered to be providing services while on a leave of absence).


5.Non-Transferability. The Restricted Stock Units are not transferable by the
Participant other than (i) by will or the laws of descent and distribution or
(ii) for U.S. Participants only, to Permitted Transferees, as specifically
approved in writing by the Committee following written notice to the Committee,
in accordance with Section 14(b) of the Plan. Except as otherwise provided
herein, no assignment or transfer of the Restricted Stock Units, or of the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise, shall vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon such assignment or transfer the
Restricted Stock Units shall terminate and become of no further effect.
Whenever the word “Participant” is used in any provision of this Restricted
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the persons to whom
the Restricted Stock Units may be transferred, the word “Participant” shall be
deemed to include such person or persons.
6.Rights as Stockholder. The Participant shall have no rights as a stockholder
with respect to any Share underlying a Restricted Stock Unit unless and until
the Participant shall have become the holder of record or the beneficial owner
of such Share.
If, prior to the settlement date of a Restricted Stock Unit, the Company
declares a cash or stock dividend on the Shares, then, on the payment date of
the dividend, the Participant shall be credited with dividend equivalents in an
amount equal to the dividends that would have been paid to the Participant if
one (1) Share had been issued on the Date of Grant for such Restricted Stock
Unit. The dividend equivalents shall be subject to the same vesting and
forfeiture restrictions as the Restricted Stock Units to which they are
attributable and shall be paid on the same date that the Restricted Stock Units
to which they are attributable are settled in accordance with Section 3 above.
Dividend equivalents credited to the Participant shall be distributed in cash
or, at the


4
2020 SIP EVP RSU Form [5/2020]

--------------------------------------------------------------------------------

        






discretion of the Committee, in Shares having a Fair Market Value equal to the
amount of the dividend equivalents.
7.Responsibility for Taxes. Regardless of any action the Company or the Service
Recipient takes with respect to any or all income tax, social insurance, payroll
tax, fringe benefit, payment on account or other tax-related items related to
the Participant’s participation in the Plan and legally applicable to the
Participant (the “Tax-Related Items”), the Participant acknowledges and agrees
that the ultimate liability for all Tax-Related Items is and remains the
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Service Recipient, if any. The Participant further acknowledges
and agrees that the Company and/or the Service Recipient (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Participant’s participation in the Plan,
including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the subsequent sale of Shares acquired under the Plan
and the receipt of any dividends; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Restricted
Stock Units to reduce or eliminate the Participant’s liability for Tax-Related
Items or achieve any particular tax result. Further, if the Participant has
become subject to tax in more than one jurisdiction, the Company and/or the
Service Recipient may be required to withhold or account for Tax-Related Items
in more than one jurisdiction.
Prior to the relevant taxable or tax-withholding event, as applicable, the
Participant agrees to pay or make adequate arrangements satisfactory to the
Company and/or the Service Recipient to satisfy all Tax-Related Items. In this
regard, the Participant authorizes and directs the Company and/or the Service
Recipient, or their respective agents, including E*TRADE Securities LLC and its
affiliates (“E*TRADE”) or any other Company-designated broker, to sell on the
market (on the Participant’s behalf pursuant to this authorization without
further consent) a number of the Shares subject to the Restricted Stock Units
that the Company determines to be appropriate to generate cash proceeds
sufficient to satisfy the withholding obligation for Tax-Related Items (a “Sell
to Cover”). Any Sell to Cover arrangement shall be pursuant to terms specified
by the Company from time to time. The Shares sold under any Sell to Cover
arrangement will be sold on the day the obligation for Tax-Related Items arises
or as soon thereafter as practicable and at the prevailing market price at the
time the Shares are sold. The Participant acknowledges that neither the Company
nor the designated broker is under any obligation to arrange for such sale at
any particular price. The Participant will be responsible for all brokerage fees
and other costs of the sale, and agrees to indemnify and hold the Company
harmless from any losses, costs, damages, or expenses related to any such sale.
No fractional shares will be sold to cover Tax-Related Items. In the event that
the Tax-Related Items obligations arise on a date on which the sale of Shares is
prohibited under the terms of the Company’s Securities Trading Policy, the
Participant agrees that withholding obligations will be satisfied through an
automatic Sell to Cover in accordance with the terms of an arrangement entered
into by the Participant and intended to comply with the requirements of Rule
10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”).
To the extent that the sale of Shares contemplated above is prohibited by a
legal, contractual or regulatory restriction (other than, in the case of this
paragraph, by the Company’s Securities Trading Policy), would trigger
short-swing profits liability under Section 16(b) of the Exchange Act, or is
otherwise impossible (including where the withholding obligation for Tax-


5
2020 SIP EVP RSU Form [5/2020]

--------------------------------------------------------------------------------

        






Related Items arises prior to the vesting of the Restricted Stock Units), or in
the event that the Participant does not have an effective 10b5-1 Plan in place
at the time that obligations for Tax-Related Items arise, then in addition to,
in lieu of or in combination with the above withholding method, the Participant
authorizes the Company to satisfy any applicable withholding obligations for
Tax-Related Items by one or a combination of the following:
(a)withholding such amount from any cash compensation or other cash amounts
owing to the Participant;


(b)withholding Shares to be issued to the Participant upon settlement of the
Restricted Stock Units; or


(c)any other method of withholding determined by the Company and permitted by
Applicable Laws;


provided, however, that such form of withholding specified in subsection (b)
above must be authorized by the Committee (as constituted to satisfy Rule 16b-3
under the Exchange Act) if the Participant is an officer of the Company within
the meaning of Section 16 of the Exchange Act.
The Company and/or the Service Recipient may withhold or account for Tax-Related
Items by considering statutory withholding rates or other withholding rates,
including maximum rates applicable in the Participant’s jurisdiction(s), in
which case the Participant may receive a refund of any over-withheld amount in
cash and will have no entitlement to the equivalent amount in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant shall be deemed to have been issued the full number of
Shares subject to the vested Restricted Stock Units, notwithstanding that a
number of the Shares are held back solely for the purpose of paying the
Tax-Related Items.
The Participant agrees to pay to the Company or the Service Recipient any amount
of Tax-Related Items that the Company or the Service Recipient may be required
to withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares, or the proceeds of the sale of Shares, if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.
8.Nature of Grant. In accepting the Restricted Stock Units, the Participant
acknowledges and agrees that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;


(b)    the grant of the Restricted Stock Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of Restricted Stock Units,


6
2020 SIP EVP RSU Form [5/2020]

--------------------------------------------------------------------------------

        






or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been granted in the past;


(c)    all decisions with respect to future Restricted Stock Units or other
grants, if any, will be at the sole discretion of the Company;


(d)    the Restricted Stock Unit grant and the Participant’s participation in
the Plan shall not create a right to employment or be interpreted as forming or
amending an employment or service contract with the Company, shall not confer
upon the Participant any right to continue as an employee or service provider of
the Service Recipient, and shall not interfere with the ability of the Service
Recipient to terminate the Participant’s employment or service relationship (if
any);


(e)    the Participant is voluntarily participating in the Plan;


(f)    the Restricted Stock Units and any Shares subject to the Restricted Stock
Units, and the income from and value of same, are not intended to replace any
pension rights or compensation;


(g)    the Restricted Stock Units and any Shares subject to the Restricted Stock
Units, and the income from and value of same, are not part of the Participant’s
normal or expected compensation for the purpose of, including but not limited
to, calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards, pension or
retirement or welfare benefits or similar payments;


(h)    the future value of the Shares underlying the Restricted Stock Units is
unknown, indeterminable, and cannot be predicted with certainty;


(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the Participant’s
Termination (for any reason whatsoever, whether or not later found to be invalid
or in breach of labor laws in the jurisdiction where the Participant provides
services or the terms of the Participant’s employment or service agreement, if
any); and


(j)    neither the Service Recipient, the Company nor any other Affiliate shall
be liable for any foreign exchange rate fluctuation between the Participant’s
local currency and the U.S. dollar that may affect the value of the Restricted
Stock Units or of any amounts due to the Participant pursuant to vesting and
settlement of the Restricted Stock Units or the subsequent sale of any Shares
acquired under the Plan.


9.Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use, processing and transfer, in electronic or other form, of
the Participant’s personal data as described in this document by and among, as
applicable, the Company and its Affiliates for the exclusive purpose of
implementing, administering and managing his or her participation in the Plan.




7
2020 SIP EVP RSU Form [5/2020]

--------------------------------------------------------------------------------

        






The Participant understands that the Company and the Service Provider hold
certain personal information about the Participant, specifically: the
Participant’s name, home address and telephone number, email address, date of
birth, sex, age, nationality, social insurance number, resident registration
number or other identification number, job title, tax-related information, plan
or benefit enrollment forms and elections, award or benefit statements, any
Shares in the Company, details of all awards or any other entitlements to Shares
awarded, canceled, purchased, vested, unvested or outstanding for purpose of
managing and administering the Plan (“Data”).


The Participant understands that Data may be transferred to E*TRADE (or any
successor Plan broker) and any third parties assisting in the implementation,
administration and management of the Plan including, but not limited to, the
Affiliates of the Company. These third-party recipients may be located in the
Participant’s country of residence (and country of employment, if different) or
elsewhere, and the recipient’s country may have different data privacy laws and
protections than the Participant’s country. The Participant understands that, if
he or she resides outside the U.S., the Participant may request a list with the
names and addresses of any potential recipients of Data by contacting the
Participant’s local human resources department.


The Participant authorizes the recipients to receive, possess, use, retain and
transfer Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Participant may elect to deposit any Shares
acquired. The Participant understands that Data only will be held as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan.


The Participant understands that, if he or she resides outside the U.S., the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources department. If the
Participant does not consent, or if the Participant later seeks to revoke his or
her consent, the Participant’s service status and career will not be affected;
the only consequence of refusing or withdrawing the Participant’s consent is
that the Company would not be able to grant the Participant a Restricted Stock
Unit or administer or maintain such Restricted Stock Unit. Therefore, the
Participant understands that refusing or withdrawing his or her consent may
affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact his or her local human resources department.


10.Notice. Every notice or other communication relating to this Restricted Stock
Unit Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company’s General Counsel,
and all notices or communications by the Company to the Participant may be given
to the Participant personally


8
2020 SIP EVP RSU Form [5/2020]

--------------------------------------------------------------------------------

        






(through email or otherwise) or may be mailed to the Participant at the
Participant’s last known address, as reflected in the Company’s records.
Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.


11.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units, and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant (or, in the event of the Participant’s
death, his or her legal representatives, legates or distributees) to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


12.Language. The Participant acknowledges that the Participant is sufficiently
proficient in English, or has consulted with an advisor who is sufficiently
proficient in English, so as to allow the Participant to understand the terms
and conditions of this Restricted Stock Unit Agreement, the Plan or any other
documents related to the grant of Restricted Stock Units. If the Participant has
received the Plan, the Restricted Stock Unit Agreement or any other rules,
procedures, forms or documents related to the grant of Restricted Stock Units
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.
13.Insider Trading Restrictions / Market Abuse Laws. By accepting the Restricted
Stock Units, the Participant acknowledges that he or she is bound by all the
terms and conditions of the Company’s Securities Trading Policy as may be in
effect from time to time. The Participant further acknowledges that, depending
on the Participant’s or his or her broker’s country or the country in which the
Shares are listed, he or she may be subject to insider trading restrictions
and/or market abuse laws which may affect the Participant’s ability to accept,
acquire, sell or otherwise dispose of Shares, rights to Shares (e.g., the
Restricted Stock Units) or rights linked to the value of Shares during such
times as the Participant is considered to have “inside information” regarding
the Company (as defined by the Applicable Laws). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Participant
placed before the Participant possessed inside information. Furthermore, the
Participant could be prohibited from (i) disclosing the inside information to
any third party, which may include fellow employees and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under the Company’s insider trading policy as
may be in effect from time to time. The Participant acknowledges that it is the
Participant’s responsibility to comply with any applicable restrictions, and the
Participant should speak to his or her personal advisor on this matter.
14.Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant
may be subject to foreign asset/account, exchange control, tax reporting or
other requirements which may affect the Participant’s ability to acquire or hold
the Restricted Stock Units or Shares under the Plan or cash received from
participating in the Plan (including dividends and the proceeds arising from the
sale of Shares) in a brokerage/bank account outside the Participant’s country.
The Applicable Laws of the Participant’s country may require that he or she
report the


9
2020 SIP EVP RSU Form [5/2020]

--------------------------------------------------------------------------------

        






Restricted Stock Units, Shares, accounts, assets or transactions to the
applicable authorities in such country and/or repatriate funds received in
connection with the Plan to the Participant’s country within a certain time
period or according to certain procedures. The Participant acknowledges that he
or she is responsible for ensuring compliance with any applicable requirements
and should consult his or her personal legal advisor to ensure compliance with
Applicable Laws.
15.Binding Effect. This Restricted Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.
16.Compliance with Law. Notwithstanding any other provision of the Plan or this
Restricted Stock Unit Agreement, unless there is an available exemption from any
registration, qualification or other legal requirement applicable to the Shares,
the Company shall not be required to deliver any Shares issuable upon settlement
of the Restricted Stock Units prior to the completion of any registration or
qualification of the Shares under applicable U.S. or non-U.S. federal, state or
local securities or exchange control law or under rulings or regulations of the
SEC or of any other governmental regulatory body, or prior to obtaining any
approval or other clearance from any U.S. or non-U.S. governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Participant understands that the
Company is under no obligation to register or qualify the Shares with the SEC or
any state or non-U.S. securities commission or to seek approval or clearance
from any governmental authority for the issuance or sale of the Shares. Further,
the Participant agrees that the Company shall have unilateral authority to amend
the Plan and this Restricted Stock Unit Agreement without the Participant’s
consent to the extent necessary to comply with Applicable Laws governing the
issuance of Shares.
17.Appendix. Notwithstanding any provision in this Restricted Stock Unit
Agreement, the Restricted Stock Units shall be subject to any special terms and
conditions set forth in the Appendix or Appendices attached hereto. Each
Appendix constitutes part of this Restricted Stock Unit Agreement.
18.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of Shares underlying the Restricted Stock Units. The Participant should
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.
19.Electronic Delivery and Acceptance. The Company, in its sole discretion, may
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to accept this Restricted Stock Unit
Agreement or otherwise participate in the Plan in the future through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.
20.Severability. The provisions of this Restricted Stock Unit Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.


10
2020 SIP EVP RSU Form [5/2020]

--------------------------------------------------------------------------------

        






21.Amendments and Modifications; Waiver. Except as otherwise set forth in
Section 12 of the Plan, any waiver, alteration, amendment or modification of any
of the terms of this Restricted Stock Unit Agreement shall be valid only if made
in writing and signed by the parties hereto.
No waiver by either of the parties hereto of their rights hereunder shall be
deemed to constitute a waiver with respect to any other provision of this
Restricted Stock Unit Agreement or any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as
applicable to other provisions of this Restricted Stock Unit Agreement or a
continuing waiver.
22.Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein or in the Plan, if the Participant has engaged in or engages in any
Detrimental Activity or the Company determines, in its sole discretion that the
Participant has not complied with the restrictive covenants, if any, that are
set forth in Appendix A, then the Committee may, in its sole discretion, take
actions permitted under the Plan, including: (a) cancel the Restricted Stock
Units or (b) require that the Participant forfeit any gain realized on the
vesting or settlement of the Restricted Stock Units, and repay such gain to the
Company. In addition, if the Participant receives any amount in excess of what
the Participant should have received under the terms of this Restricted Stock
Unit Agreement for any reason (including without limitation by reason of a
financial restatement, mistake in calculations or other administrative error),
then the Participant shall be required to repay any such excess amount to the
Company. Without limiting the foregoing, all Restricted Stock Units shall be
subject to reduction, cancellation, forfeiture or recoupment to the extent
necessary to comply with (i) any clawback, forfeiture or other similar policy
adopted by the Board or the Committee and as in effect from time to time, and
(ii) Applicable Laws.


23.Governing Law. This Restricted Stock Unit Agreement shall be construed and
interpreted in accordance with the laws of the U.S. State of Delaware, without
regard to the principles of conflicts of law thereof. NOTWITHSTANDING ANYTHING
CONTAINED IN THIS RESTRICTED STOCK UNIT AGREEMENT, THE GRANT NOTICE OR THE PLAN
TO THE CONTRARY, BY ACCEPTING THIS AWARD, THE PARTICIPANT HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHTS TO A JURY TRIAL AND SUBMITS TO THE EXCLUSIVE
JURISDICTION OF AND VENUE IN THE COURTS OF DELAWARE, IF ANY SUIT OR CLAIM IS
INSTITUTED BY THE PARTICIPANT OR THE COMPANY RELATING TO THIS RESTRICTED STOCK
UNIT AGREEMENT.


24.Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement, the Plan shall govern and control.


25.Section 409A. To the extent the Participant is a citizen of the United States
or a United States resident under the Code, the Company intends that the
Restricted Stock Units shall not constitute “nonqualified deferred compensation”
subject to Section 409A of the Code, and, to the extent applicable, the
Restricted Stock Units are intended to be exempt from Section 409A of the Code
under the “short-term deferral” and “separation pay” exceptions to the maximum
extent permitted under Section 409A of the Code, and the Restricted Stock Unit
Agreement shall be


11
2020 SIP EVP RSU Form [5/2020]

--------------------------------------------------------------------------------

        






interpreted, administered and construed consistent with such intent.
Notwithstanding the foregoing, the Company may unilaterally amend the terms of
this Restricted Stock Unit Agreement (or the Plan) to avoid the application of,
or to comply with, Section 409A of the Code, in a particular circumstance or as
necessary or desirable to satisfy any of the requirements under Section 409A of
the Code or to mitigate any additional tax, interest and/or penalties that may
apply under Section 409A of the Code if exemption or compliance is not
practicable, but the Company or the Service Recipient shall not be under any
obligation to make any such amendment. Nothing in this Restricted Stock Unit
Agreement (or the Plan) shall provide a basis for any person to take action
against the Company or any Affiliate based on matters covered by Section 409A of
the Code, including the tax treatment of any amount paid under the Restricted
Stock Unit Agreement, and neither the Company nor any of its Affiliates shall
under any circumstances have any liability to the Participant or his estate or
any other party for any taxes, penalties or interest due on amounts paid or
payable under this Restricted Stock Unit Agreement, including taxes, penalties
or interest imposed under Section 409A of the Code.


Without limiting the generality of the foregoing and anything in the Restricted
Stock Unit Agreement to the contrary notwithstanding, if Restricted Stock Units
payable on or by reference to the timing of the Participant’s Termination
constitute non-qualified deferred compensation subject to Section 409A, as
determined in the Company’s sole discretion, such Restricted Stock Units shall
not be paid unless and until the Participant experiences a “separation from
service” (within the meaning of Section 409A of the Code), and if the
Participant is a “specified employee” (within the meaning of Section 409A of the
Code) as of the date of the separation from service (as determined in accordance
with the methodology established by the Company as in effect on the date of
Termination), shall instead be paid to the Participant on the first business day
that immediately follows the earlier of (i) the date that is six (6) months
following the date of the Participant’s separation from service or (ii) the date
of the Participant’s death, to the extent such delayed payment is otherwise
required in order to avoid a prohibited distribution under Section 409A(a)(2) of
the Code.
*    *    *


12
2020 SIP EVP RSU Form [5/2020]

--------------------------------------------------------------------------------

        






APPENDIX A


RESTRICTIVE COVENANTS


Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan, the Grant Notice and/or the Restricted
Stock Unit Agreement.
The Participant acknowledges and agrees that in light of the Participant’s
access to proprietary and confidential information and Participant’s position of
trust and confidence with the Company or its Affiliates, and as a condition of
the grant of Restricted Stock Units, Participant shall be subject to the
restrictive covenants set forth herein.
1.Non-Compete. During the Participant’s term of employment with the Company or
any of its Affiliates (the “Employment Period”) and the Non-competition Period
(as defined below), the Participant may not within (i) the country in which the
Participant’s office with the Company or any of its Affiliates was located at
the Participant’s Termination, or (ii) fifty (50) miles of the location of the
Participant’s office with the Company or any of its Affiliates at the
Participant’s Termination, be engaged or employed by a Competing Company (as
defined below), whether as owner, manager, officer, director, employee,
consultant or otherwise, to (a) provide products or services that are the same
or substantially similar to the products and services provided by the Company or
any of its Affiliates, or (b) perform duties and responsibilities that are the
same or substantially related to the duties and responsibilities that the
Participant performed for the Company or any of its Affiliates at any time
during the twenty-four (24) months prior to the Participant’s Termination.
For the purposes of this Appendix A, the term “Non-competition Period” means the
period of twelve (12) months after the Participant’s Termination for whatever
reason. For the purposes of this Appendix A, the term “Competing Company” means
any entity (and its respective affiliates and successors) that competes with the
Company or any of its Affiliates in the provision of Customer Services (as
defined below), including, without limitation, the following entities and their
affiliates and successors to the extent that and for so long as those said
entities, affiliates, and successors compete with the Company or any of its
Affiliates in the provision of Customer Services: Celerion Inc., Charles River
Laboratories International, Inc., Cognizant Technology Solutions Corporation,
ICON plc, IQVIA Holdings Inc., Laboratory Corporation of America Holdings
(including Covance Inc., Chiltern International Ltd. and Theorem Clinical
Research), Mapi Developpement SAS, Medidata Solutions, Inc., Medpace, Inc.,
PAREXEL International Corporation, Pharm-Olam International, Pharmaceutical
Product Development, Inc., Premier Research Group Ltd., PSI CRO AG, Syneos
Health, Inc., Synteract, Inc., United BioSource Corporation, UnitedHealth Group
Incorporated (including OptumHealth), Veeva Systems Inc., WorldWide Clinical
Trials, Inc and ZS Associates, Inc. For the purposes of this Appendix A, the
term “Customer Services” means any product or service provided by the Company or
any of its Affiliates to a third party for remuneration, (i) during the
Employment Period or (ii) about which the Participant has material knowledge and
that the Participant knows the Company or any of its Affiliates will provide or
has contracted to provide to third parties during the twelve (12) months
following the Employment Period.


13
2020 SIP EVP RSU Form [5/2020]

--------------------------------------------------------------------------------

        








Ownership by the Participant of not more than one percent (1%) of the shares of
any corporation having a class of equity securities actively traded on a
national securities exchange shall not be deemed, in and of itself, to violate
the prohibitions set forth in this Appendix A.
2.Non-Solicitation of Clients. The Participant may not, during the Employment
Period and for a period of twelve (12) months after the Participant’s
Termination, directly or indirectly, whether as owner, manager, officer,
director, employee, consultant or otherwise, solicit the business of, or accept
business from, any Customer (as defined below) of the Company or any of its
Affiliates at the Participant’s Termination, unless the business being solicited
or accepted is not in competition with or substantially similar to the business
of the Company or any of its Affiliates. For the purposes of this paragraph,
“Customer” means any person or legal entity (and its subsidiaries, agents,
employees and representatives) about whom the Participant has acquired material
information based on employment with the Company or any of its Affiliates and as
to whom the Participant has been informed that the Company or any of its
Affiliates provides or will provide services.
3.Non-Solicitation of Employees. The Participant may not, during the Employment
Period and for a period of twelve (12) months after the Participant’s
Termination, directly or indirectly, solicit or induce (or attempt to solicit or
induce) to leave the employ of the Company or any of its Affiliates, for any
reason whatsoever, any person employed by the Company or any of its Affiliates
at the time of the act of solicitation or inducement, including by (i)
identifying for any third party employees of the Company or any of its
Affiliates who have special knowledge concerning the Company’s or any of its
Affiliates’ processes, methods or confidential affairs or (ii) commenting about
the quality of work, special knowledge, compensation, skills or personal
characteristics of any employee of the Company or any of its Affiliates to any
third party.
4.Miscellaneous.
(a)     The Participant specifically acknowledges and agrees that the provisions
of this Appendix A are reasonable and necessary to protect the legitimate
interests of the Company and its Affiliates and that the Participant desires to
agree to the provisions of this Appendix A. In the event that any of the
provisions of this Appendix A should ever be held to exceed the time, scope or
geographic limitations permitted by Applicable Laws, it is the intention of the
parties that such provision be reformed to reflect the maximum time, scope and
geographic limitations that are permitted by Applicable Laws.
(b)    The Participant acknowledges and agrees that, owing to the special,
unique and extraordinary nature of the matters covered by this Appendix A, in
the event of any breach or threatened breach by the Participant of any of the
provisions hereof, the Company or any of its Affiliates would suffer substantial
and irreparable injury, which could not be fully compensated by monetary award
alone, and the Company and its Affiliates would not have adequate remedy at law.
Therefore, the Participant agrees that, in such event, the Company or any of its
Affiliates will be entitled to seek temporary and/or permanent injunctive relief
against


14
2020 SIP EVP RSU Form [5/2020]

--------------------------------------------------------------------------------

        






the Participant, without the necessity of proving actual damages or of posting
bond to enforce any of the provisions of this Appendix A, and the Participant
hereby waives the defenses, claims, or arguments that the matters are not
special, unique, and extraordinary, that the Company or any such Affiliate must
prove actual damages, and that the Company or such Affiliate has an adequate
remedy at law. In addition, the Participant shall pay to the Company or such
Affiliate and the Company or such Affiliate shall be awarded the reasonable
attorney’s fees and costs incurred by such entity as a result of the
Participant’s breach of the Participant’s obligations in this Appendix A.
(c)    The rights and remedies described in this Appendix A are cumulative and
are in addition to, and not in lieu of, any other rights and remedies otherwise
available under the Grant Notice and this Restricted Stock Unit Agreement, or at
law or in equity, including, but not limited to, monetary damages.
(d)    Notwithstanding any other provision of the Grant Notice and this
Restricted Stock Unit Agreement, in the event of any breach by the Participant
of any of the provisions of this Appendix A, all obligations and liabilities of
the Company under the Grant Notice and this Restricted Stock Unit Agreement
shall immediately terminate and be extinguished. Further, in the event of any
breach by the Participant of any of the provisions of this Appendix A, the
restrictive time periods set forth herein do not include any period of violation
or period of time required for litigation to enforce the Grant Notice and this
Restricted Stock Unit Agreement.
(e)    In the event the Company has a reasonable basis to believe that the
Participant may be in breach of any of the provisions of this Appendix A, the
Company may suspend its obligations to the Participant under the Grant Notice
and the Restricted Stock Unit Agreement until such time as the Participant
provides the Company with (i) an undertaking to comply with the provisions of
this Appendix A and (ii) an affidavit of compliance with the provisions of this
Appendix A, both in a form reasonably specified by the Company.
(f)    The Participant agrees to inform the Company of the name and address of
any employer(s), as well as the Participant’s job title and duties with each
employer that the Participant may have or any business with which the
Participant may be involved, directly or indirectly, within the Non-competition
Period.
(g)    The Company shall have the right to disclose the Grant Notice and this
Restricted Stock Unit Agreement or its contents to any of the Participant’s
future employers for the purpose of providing notice of the post-employment
restrictions contained herein. The Company will provide the Participant with
written notice if and when the Company discloses the existence of the Grant
Notice and this Restricted Stock Unit Agreement to any future employer.
*    *    *




15
2020 SIP EVP RSU Form [5/2020]